DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 3 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D’Elvelyn et al (2013/0119401).
The D’Elvelyn et al reference teaches a method of transferring a crystal to a second substrate, note entire reference.  A first substrate, a template substrate has a layer of grown metal nitride on it.  The layer can be GaN and is a single crystal, note, para 0039.  The template substrate can be composed of gallium nitride (note para 0040).  A second substrate, the handle substrate is a polycrystalline and of the same composition as the grown layer, note para 0037.  The thermal expansion is within 15 percent of the nitride layer in a first direction at 700 c, note para 0037.  The handle substrate contacts the grown layer on the template substrate, which is then removed to create an exposed surface of metal nitride note figures 1e and lF.  
	With regards to claim 2, the D’Elvelyn et al reference teaches bonding the template to the handling substrate, note para 0039.
	With regards to claim 3, the D’Elvelyn et al reference teaches a layer on top of the grown gallium nitride layer, note para 0039.
	With regards to claim 20, the D’Elvelyn et al reference teaches silicon, sapphire and silicon carbide as template substrates, note para 0020.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 to 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Elvelyn et al (2013/0119401) in view of Jiang et al (2014/0147650).
The D’Elvelyn et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the bulk growth.  However, the Jiang et al reference teaches ammonothermal growth of metal nitrides in bulk form, note para 0052-0053. Further, the grown bulk layer is separated to create a free standing layer, note para 0010.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the D’Elvelyn et al reference by the teachings of the Jiang et al reference to grow a bulk layer and separate in order to create a free standing film, note the growth would be on the exposed metal nitride of the D’Elvelyn et al.
 With regards to claim 5, the Jiang et al reference teaches using ammonothermal growth, note para 0052.
With regards to claim 6, the D’Elvelyn et al reference teaches crystal orientations of the (0001) c plane within 5 degrees, note para 0022
	With regards to claim 7, the D’Elvelyn et al reference teaches the orientations and degrees set forth note para 0022.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Elvelyn et al (2013/0119401) in view of Jiang et al (2014/0147650).
	The D’Elvelyn et al and Jiang et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the growth of the handle substrate.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable method of attaching the handle substrate material to the grown metal nitride layer in the combined references in order to reduce imperfections and stress between the layers.
Claim(s) 9, 10, 17 to 19 and 21 to 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Elvelyn et al (2013/0119401) in view of Jiang et al (2014/0147650).
The D’Elvelyn et al and Jiang et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the pattern growth and dimensions.  However, the Jiang et al reference further teaches pattern growth on islands with a dimension size of up to 100 micrometers, with a pitch of 5 microns to 5 millimeters.  Para 0035-0055.  Further, as growth continues vertically from the growth centers, the growth coalesces in to a layer, note figure 2.   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the D’Elvelyn et al reference by the further teaching of the Jiang et al reference to grow in bulk from centers in order to create a uniform layer which can be separated into a free standing film.
With regards to claims 10 and 22, the Jiang et al reference teaches separating to create a free standing film, note para 0010.
With regards to claim  17, the Jiang et al reference teaches the dimension as shown above.
With regards to claim 18 and 24, the D’Evelyn et al reference teaches using etching or laser ablation note examples.
With regards to claim 19, the D’Elvelyn et al reference teaches a square rectangle, note figures for isolation centers.
Claim(s) s 11 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Elvelyn et al (2013/0119401) in view of Jiang et al (2014/0147650).
The D’Elvelyn et al and Jiang et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the pattern growth and dimensions.  However, the Jiang et al reference further teaches threading dislocations with in linear arrays with concentrations between 5 cm-1 and 105 cm-1, par 0064 and 0078.  The arrays can be winged shaped with a dimension of 2um to 100 mms, note para 0049 (instant claim 12).  The wings can have a window region with the dislocations within the claimed ranges, note fig 2 (instant claim 13) .   It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the D’Elvelyn et al reference by the further teaching of the Jiang et al reference to grow in bulk from centers in order to create a uniform layer which can be separated into a free standing film.
With regards to claim 14, the D’Elvelyn et al and Jiang et al references teach the orientations of growth and being within 5 degrees.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Elvelyn et al (2013/0119401) in view of Jiang et al (2014/0147650).
	The D’Elvelyn et al and Jiang et al references are relied on for the same reasons as stated, supra, and differ from the instant claims rocking curve, dislocation and stacking fault of the bulk crystal.  However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable property of the grown bulk crystal in the combined references in order to have the desired properties in the final product.

		Examiner’ Remarks

The 2016/0148817, 2006/0032432 and JP 5364368 references are merely cited of interest as showing the state of free standing gallium nitride films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714